Citation Nr: 0324622	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1947, and from March 1951 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for the 
cause of the veteran's death.  Accrued benefits and 
eligibility to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 were also denied, but no appeal was 
initiated, except as to the denial of service connection for 
the cause of the veteran's death.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions, 
which are applicable in this case.  See also Quartuccio v. 
Principi, 16 Fed App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The veteran's death certificate shows he died in December 
1999 due to an acute myocardial infarction.  Hypertension, 
pneumonia and cerebral hemorrhage were noted as other 
conditions that significantly contributed to his death.  The 
veteran and appellant were married, but separated, at the 
time of the veteran's death.  Also, he was not service-
connected for any disability at the time of his death, nor 
was any claim pending.  

Review of the veteran's service medical records show that 
chest x-rays consistently revealed no abnormality and an EKG 
(electrocardiogram), taken during his over-40 physical 
examination in January 1969, was normal.  However, medical 
examinations revealed the following blood pressure readings:  
August 1945, 120/80; February 1951, 130/70; April 1952, 
122/62; January 1958, 118/68; November 1961, 170/110, with 
re-check on November 13, 1961, 150/98, November 14, 1961, 
154/100, and November 15, 1961, 144/88; and April 1964, 
138/86.  During his retirement examination in April 1970, 
blood pressure readings were 146/94 and 118/80.  There is no 
diagnosis of essential hypertension contained in his service 
medical records.  

The appellant alleges that the veteran had hypertension in 
service and was treated for same post-service; however, since 
she and the veteran had separated in 1975, although still 
married at the time of his death, she was unable to provide 
any of the veteran's post-service medical treatment records 
nor was she able to provide any the names of the veteran's 
treating physicians or medical facilities where he may have 
received treatment, other then presuming he would have 
received treatment at the local VA medical center.  Hence, 
there are no post-service medical records in the veteran's 
file, other than his terminal hospital records of December 
1999, which note a history, taken from his nursing home chart 
at hospital admission, of 


subarachnoid hemorrhage, cerebral aneurysm, AV 
(arterioventricular) malformation, respiratory failure, and 
hypertension.  

Under the circumstances, this case is remanded for the 
following:  

1.  The RO should contact the veteran's 
sister who is listed as the informant on 
his death certificate and obtain from her 
the names and addresses of medical care 
providers who have treated the veteran 
and the medical facilities where he 
received treatment.  Once this 
information is obtained, the appellant 
and/or the veteran's sister, or any other 
appropriate person, should be requested 
to provide the necessary authorization to 
allow release to VA of the veteran's 
available medical records, to include 
those from the Heardmont Nursing Home 
where the veteran was residing at the 
time of his death, as noted in his 
terminal hospital records.  The RO should 
obtain copies of these medical records 
for association with the claims folder.  
All attempts to obtain these records are 
to be documented in the claims folder, 
and the appellant is to be notified of 
unsuccessful efforts in this regard.  

2.  The appellant should be contacted and 
requested to provide the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
from April 1970 until the time she and 
the veteran were separated.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.  If 
these records cannot be obtained, the 
appellant should be notified and a 
notation placed in the claims folder.  

3.  After the above-mentioned has been 
accomplished, to the extent possible, the 
RO should arrange for a VA cardiologist 
to review the veteran's entire claims 
file, to include the service medical 
records, and offer opinions as to whether 
it is at least as likely as not that the 
blood pressure readings noted in the 
veteran's service medical records 
represent the onset of essential 
hypertension and, if so, whether there is 
an etiological relationship between 
essential hypertension and the cause of 
the veteran's death due to an acute 
myocardial infarction twenty-nine years 
after his separation from active duty 
service.  Complete rationale should be 
given for the medical opinions expressed 
and incorporated in a written statement 
that is to be associated with the 
veteran's claims file.  

4.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5  The RO also must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) are 
fully complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




